--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23
 
Executed Version
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of October 30,
2012, among Oramed Pharmaceuticals Inc., a Delaware corporation (the "Company"),
and D.N.A Biomedical Solutions Ltd., an Israeli company (referred to herein as
"D.N.A" or an "Investor").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) and
Regulation S promulgated thereunder, the Company desires to issue and sell to
the Investor, and the Investor, desires to purchase from the Company certain
securities of the Company, and the Investor desires to issue and sell to the
Company, and the Company, desires to purchase from the Investor certain
securities of the Investor, all as more fully described in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
"Closing Date" means the Trading Day when all of the conditions precedent to (A)
the Investor's obligations to issue the Option to the Company and (B) the
Company’s obligations to deliver the Oramed Shares have been satisfied or
waived.
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such common stock may
hereafter be reclassified or changed into.
 
"D.N.A Ordinary Shares" means the ordinary shares of D.N.A, no par value, and
any other class of securities into which such ordinary shares may hereafter be
reclassified or changed into.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
"Oramed Shares" means the 2,390,057 shares of Common Stock issued or issuable to
the Investor pursuant to this Agreement.
 
"Option" means the option to purchase 21,637,611 D.N.A Ordinary Shares in the
form attached hereto as Exhibit A.
 
"Option Shares" means the D.N.A Ordinary Shares issuable upon exercise of the
Option.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
"SEC" means the U.S. Securities and Exchange Commission.
 
"Securities" means the Oramed Shares, the Option and the Option Shares.
 
"Short Sales" means, without limitation, all "short sales" as defined in Rule
200 of Regulation SHO promulgated under the Exchange Act.
 
"Trading Day" means any day other than Friday, Saturday, Sunday or other day on
which commercial banks in The City of New York or Israel are authorized or
required by law to remain closed.
 
"Transaction Documents" means this Agreement, the Option and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, subject to the terms and conditions
set forth in this Agreement, the Company shall issue and sell to the Investor,
and the Investor, shall purchase from the Company, the Oramed Shares set forth
opposite the Investor’s name on Schedule 1. Upon satisfaction of the conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at such location as
the parties shall mutually agree.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)      On the date hereof, the Company and the Investor shall deliver or cause
to be delivered to the other, this Agreement, together with all exhibits and
schedules attached thereto, duly executed by an authorized representative.
 
(b)      On the Closing Date, the Company shall deliver to the Investor
irrevocable instructions to its transfer agent authorizing the transfer agent to
issue to the Investor a certificate evidencing the Oramed Shares, and to
register such shares in the name of the Investor.
 
(c)      On the Closing Date, the Investor shall deliver or cause to be
delivered to the Company:
 
(i)             the Option, in full payment for the Oramed Shares, and
 
(ii)            A copy of the application of DNA for the approval of the TASE
Board of Directors to list the Option Shares.
 
2.3           Closing Conditions.
 
(a)      The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions having been met:
 
(i)             the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Investor contained
herein;
 
(ii)            all obligations, covenants and agreements of the Investor
contained herein required to be performed at or prior to the Closing Date shall
have been performed; and
 
(iii)           the delivery by the Investor of the items set forth in Section
2.2(c) of this Agreement.
 
(b)      The respective obligations of the Investor hereunder in connection with
the Closing is subject to the following conditions having been met:
 
(i)             the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;
 
(ii)            all obligations, covenants and agreements of the Company
contained herein required to be performed at or prior to the Closing Date shall
have been performed;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(b) of this Agreement;
 
(iv)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the SEC or the National Association of
Securities Dealers over-the-counter electronic bulletin board (the “OTCBB”).
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor as follows on the date hereof and as of
the Closing Date:
 
(a)      Organization, Good Standing and Qualification of the Company.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to own and operate its properties and to carry on
its business as now being conducted and as proposed to be conducted.  The
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which failure to so qualify would materially
and adversely affect the business, properties, operations, prospects or
condition, financial or otherwise, of the Company.  The resolutions adopted by
the directors of the Company on October  29, 2012 authorizing the transactions
contemplated by the Transaction Documents have not been amended or modified in
any way, have not been rescinded and are in full force and effect on the date
hereof.
 
(b)      Corporate Authority; Enforceability.  The Company has full right, power
and authority to issue and sell the Oramed Shares as herein contemplated and the
Company has full power and authority to enter into and perform its obligations
under the Transaction Documents.  The execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated herein and
therein have been duly authorized and approved by all requisite corporate
action, and each of the Transaction Documents are a valid and legally binding
obligation of the Company.
 
(c)      Conflicts.  Neither the authorization, execution and delivery of the
Transaction Documents nor the consummation of the transactions herein and
therein contemplated, will (i) conflict with or result in a breach of any of the
terms of the Company’s Certificate of Incorporation or By-Laws, (ii) violate any
judgment, order, injunction, decree or award of any court or governmental body,
having jurisdiction over the Company, against or binding on the Company or to
which its property is subject, (iii) violate any material law or regulation of
any jurisdiction which is applicable to the Company, (iv) violate, conflict with
or result in the breach or termination of, or constitute a default under, the
terms of any material agreement to which the Company is a party, except for such
violations or defaults which do not materially and adversely affect the
business, assets, operations, prospects or condition, financial or otherwise of
the Company, or (v) violate or conflict with the rules and regulations of the
OTCBB applicable to the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)      Capitalization. The authorized capital of the Company as of the date
hereof consists of 200,000,000 shares of Common Stock, of which there were (i)
80,548,989 issued and outstanding as of the date hereof as fully paid and
non-assessable shares; (ii) options and/or warrants to purchase 15,118,310
shares of Common Stock; and (iii) employee and directors options to purchase
7,824,000 shares of Common Stock. As of the date hereof, the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans and the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plan
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable.  No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale of the Oramed Shares.  The issuance of the
Oramed Shares pursuant to the provisions of this Agreement will not violate any
preemptive rights or rights of first refusal granted by the Company that will
not be validly waived or complied with, and will be free of any liens or
encumbrances, other than any liens or encumbrances created by or imposed upon
the Investor through no action of the Company.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(e)      Litigation.  There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority now pending, or, to the best knowledge of the Company,
threatened against the Company which, if adversely determined, could materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Company. There is no action, suit or proceeding
by the Company currently pending or that the Company currently intends to
initiate.
 
(f)       Compliance with Laws.  The Company is not in violation of any statute,
law, rule or regulation, or in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any court or governmental agency or
instrumentality, except for such violations or defaults which do not materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Company.
 
(g)      Governmental Consents.  Subject to the accuracy of the representations
and warranties of the Investor set forth herein, no registration or filing with,
or consent or approval of or other action by, any Federal, state or other
government agency under laws and regulations thereof as now in effect is or will
be necessary for the valid execution, delivery and performance by the Company of
the Transaction Documents, and the issuance, sale and delivery of the Oramed
Shares, other than the the filings required by state securities law.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)      Regulatory Matters.  The clinical, pre-clinical and other trials,
studies and tests conducted by or on behalf of or sponsored by the Company
relating to its pharmaceutical product candidates were and, if still pending,
are being conducted in all material respects in accordance with medical and
scientific protocols and research procedures that the Company reasonably
believes are appropriate.  The descriptions of the results of such trials,
studies and tests as set forth in the SEC Documents (as defined in Section 3(i)
of this Agreement), provided to the Investor are accurate in all material
respects and fairly present the data derived from such trials, studies and
tests.  All clinical trials conducted by the Company have been in compliance in
all material respects with applicable laws and regulations.  The Company has not
received any warning letters or written correspondence from the FDA and/or any
other governmental entity or agency requiring the termination, suspension or
modification of any clinical, pre-clinical and other trials, studies or tests
that are material to the Company.   None of the clinical trials that the Company
is currently conducting or sponsoring is subject to any temporary or permanent
clinical hold by the FDA or any other governmental entity or agency, and the
Company has no reason to believe that such clinical trials will be subject to
any such action.
 
(i)       SEC Documents; Financial Statements.  For the past twelve (12) months,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Investor or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the Electronic Data
Gathering, Analysis, and Retrieval system of the SEC that have been requested by
Investor.  As of their respective dates, the SEC Documents complied as to form
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  The Company has no
liabilities or obligations required to be disclosed in the SEC Documents that
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s business.
 
 
6

--------------------------------------------------------------------------------

 
 
(j)       Sarbanes-Oxley; Internal Accounting Controls. Each SEC Document
containing financial statements that has been filed with or submitted to the SEC
was accompanied by the certifications required to be filed or submitted by the
Company’s chief executive officer and chief financial officer pursuant to the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”); at the time of filing or
submission of each such certification, such certification was true and accurate
and complied with the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certification;
 
(k)      Absence of Changes.  The Common Stock is quoted for trading on the
OTCBB.  No order ceasing, halting or suspending trading in the Common Stock nor
prohibiting the sale of the Common Stock has been issued to and is outstanding
against the Company or its directors, officers or promoters, and, to the best of
the Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened.  The Company has not taken any action which would be
reasonably expected to result in the delisting or suspension of quotation of the
Common Stock on or from the OTCBB and the Company has complied in all material
respects with the rules and regulations of eligibility on the OTCBB.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead any creditor or creditors to
do so.  Based on the financial condition of the Company as of the date hereof,
after giving effect to the receipt by the Company of the proceeds from the
transactions contemplated hereby, the Company reasonably believes that (i) the
fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The SEC Documents set forth as of the dates thereof
all outstanding secured and unsecured Company Indebtedness, or for which the
Company or any subsidiary has commitments. For the purposes of this Agreement,
“Company Indebtedness” shall mean with respect to the Company and any subsidiary
(a) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of Company
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. Neither the Company nor any subsidiary is in default with respect to
any Company Indebtedness.
 
 
7

--------------------------------------------------------------------------------

 
 
(l)      Patents and Trademarks. The Company has rights to use all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or material for use in connection
with its business as described in the SEC Documents and which the failure to so
have would have a material adverse effect on the results of operations, assets,
business, prospects, or condition, financial or otherwise, of the Company
(collectively, the “Company Intellectual Property Rights”). The Company has not
received any notice (written or otherwise) that the Company Intellectual
Property Rights used by the Company violate or infringe upon the rights of any
other person or entity. To the knowledge of the Company, all such Company
Intellectual Property Rights are enforceable and there is no existing
infringement by another person or entity of any of the Company Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its Company Intellectual
Property Rights.
 
(m)     Offering.  Assuming the accuracy of the representations and warranties
of the Investor contained in Section 3.2 of this Agreement, the offer, issue,
and sale of the Oramed Shares are exempt from the registration and prospectus
delivery requirements of the Securities Act and the registration or
qualification requirements of all applicable state securities laws.  Neither the
Company nor any authorized agent acting on its behalf will knowingly take any
action hereafter that would cause the loss of such exemptions.
 
(n)      No General Solicitation; Placement Agent’s Fees.  Neither the Company,
nor any of its Affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with the offer or
sale of the Oramed Shares.  The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for persons engaged by any Investor or its investment advisor)
relating to or arising out of the issuance of the Oramed Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(o)      No Integrated Offering.  Neither the Company nor any person acting on
its behalf has, directly or indirectly, made any offers or sales of any security
or solicited any offers to buy any security, under circumstances that would
require registration of any of the Oramed Shares under the Securities Act or
cause this offering of the Oramed Shares to be integrated with prior offerings
by the Company for purposes of the Securities Act or any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of the OTCBB or any other exchange or automated quotation system on
which any of the securities of the Company are listed or designated.
 
(p)      Manipulation of Price.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Oramed Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Oramed Shares, or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(q)      But for the representations actually made in this Agreement, the
Company represents that it is aware that the Option Shares are allocated "AS IS"
without any further representations by the Investor and/or its directors and/or
its shareholders.
 
(r)      The Company represents that it is capable of evaluating the merits and
risks of the transactions contemplated hereunder, and that it shall solely bear
all such economic risks.
 
(s)      The Company recognizes that its investment in DNA involves a high
degree of risk, and has required knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment and
the potential loss of its entire investment.
 
(t)      The Company further warrants that it has considered and shall solely
bear the tax implications which apply to it in connection of the execution of
its investment and that the Investor has not presented it with any
representation in accordance with such tax implications.
 
(u)      The Company is, and will be, acquiring the Option and the Option Shares
as principal for its own account for investment purposes only and not with a
view to or for distributing or reselling such Option and the Option Shares or
any part thereof, without prejudice, however, to the Company's right, to sell or
otherwise dispose of all or any part of such Option and the Option Shares in
compliance with applicable securities laws.  The Company hereby acknowledges
that the Option Shares are subject to a resale restriction pursuant to
applicable Israeli law and regulations.
 
(v)      The Company's wholly owned Israeli subsidiary, currently holds
8,404,667 D.N.A Ordinary Shares.  The Company is aware of the Investor's
obligation to file an immediate report with the Israel Securities Authority (the
"ISA") regarding this Agreement.  The Company is aware of the obligations under
Israeli law of an “interested party” to promptly report to the Investor any
changes in its ownership of D.N.A Ordinary Shares.
 
 
9

--------------------------------------------------------------------------------

 
 
(w)     Disclosure.  All disclosure provided to the Investor with regard to the
representations and warranties contained in this Section 3.1 regarding the
Company, its business and the transactions contemplated hereby, furnished in
writing by the Company is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, together with the disclosure in the
SEC Documents, not misleading.
 
(x)       Investor Reliance.  The Company expressly acknowledges and agrees that
the Investor is relying upon the Company’s representations contained in this
Agreement.
 
3.2      Representations and Warranties of the Investor.  The Investor, hereby
represents and warrants to the Company as follows:
 
(a)      Organization, Validity and Qualification of the Investor.  The Investor
is a company duly organized and validly existing under the laws of the State of
Israel. .  The Investor has all requisite corporate power and authority to own
and operate its properties and to carry on its business as now being conducted
and as proposed to be conducted.  The Investor is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction in which
failure to so qualify would materially and adversely affect the business,
properties, operations, prospects or condition, financial or otherwise, of the
Investor.  The resolutions adopted by the directors of the Investor on September
9, 2012 authorizing the transactions contemplated by the Transaction Documents
have not been amended or modified in any way, have not been rescinded and are in
full force and effect on the date hereof.
 
(b)      Corporate Authority; Enforceability.  The Investor has full right,
power and authority to issue the Option and the Option Shares as herein
contemplated and the Investor has full power and authority to enter into and
perform its obligations under the Transaction Documents.  The execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated herein and therein have been duly authorized and approved by all
requisite corporate action, and each of the Transaction Documents are a valid
and legally binding obligation of the Investor.  The Transaction Documents have
been duly executed by the Investor and, when delivered in accordance with the
terms thereof, will constitute the valid and binding obligation of the Investor
enforceable against them in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of
debtors. Subject to the resale restrictions under the relevant securities laws,
the Options and the Option Shares, when issued by the Investor, will be duly and
validly issued, fully paid and nonassessable, and free and clear of all liens.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)      Conflicts.  Neither the authorization, execution and delivery of the
Transaction Documents nor the consummation of the transactions herein and
therein contemplated, will (i) conflict with or result in a breach of any of the
terms of the Investor’s Memorandum of Association or Articles of Association,
(ii) violate any judgment, order, injunction, decree or award of any court or
governmental body, having jurisdiction over the Investor, against or binding on
the Investor or to which its property is subject, (iii) violate any material law
or regulation of any jurisdiction which is applicable to the Investor, (iv)
violate, conflict with or result in the breach or termination of, or constitute
a default under, the terms of any material agreement to which the Investor is a
party, except for such violations or defaults which do not materially and
adversely affect the business, assets, operations, prospects or condition,
financial or otherwise of the Investor, or (v) violate or conflict with the
rules and regulations of the Tel Aviv Stock Exchange (the "TASE").
 
(d)      Capitalization. The authorized capital of the Investor as of the date
hereof consists of 1,000,000,000 ordinary shares, of which there were a total of
(i) 186,112,740 ordinary shares issued and outstanding as of the date hereof as
fully paid and nonassessable shares; (ii) options (including employee stock
options) and/or warrants to purchase 16,111,810 ordinary shares; and (iii)
4,154,868 Series B bonds convertible into 692,478 ordinary shares.  All of the
outstanding shares of share capital of the Investor are validly issued, fully
paid and nonassessable.  The issuance of the Option and the Option Shares
pursuant to the provisions of the Transaction Documents will not violate any
preemptive rights or rights of first refusal granted by the Investor that will
not be validly waived or complied with, and will be free of any liens or
encumbrances. Other than a verbal understanding between Mr. Zeev Bronfeld and
Mr. Meni Mor, each a controlling shareholder of the Investor, to act in concert
with respect to the ordinary shares of the Investor held by each of them, there
are no shareholders agreements, voting agreements or other similar agreements
with respect to the Investor’s share capital to which the Investor is a party
or, to the knowledge of the Investor, between or among any of the Investor's
shareholders, including the Company. No further approval or authorization of any
stockholder or the Board of Directors of the Investor is required for the
issuance and sale of the Option or the Option Shares.
 
(e)      Litigation.  There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority now pending, or, to the best knowledge of the Investor,
threatened against the Investor which, if adversely determined, could materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Investor. There is no action, suit or proceeding
by the Investor currently pending or that the Investor currently intends to
initiate.
 
(f)       Compliance with Laws.  Except as set forth in the letter attached
hereto as Exhibit B, the Investor is not in violation of any statute, law, rule
or regulation, or in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court or governmental agency or
instrumentality, except for such violations or defaults which do not materially
and adversely affect the business, assets, operations, prospects or condition,
financial or otherwise, of the Investor.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)      Filings, Consents and Approvals.  Except for the requisite approval of
the TASE, no registration or filing with, or consent or approval of or other
action by, any government agency under laws and regulations thereof as now in
effect is or will be necessary for the valid execution, delivery and performance
by the Investor of the Transaction Documents, and the issuance, sale and
delivery of the Option and the Option Shares.  The ISA has the right to comment
on private placements in Israel.  All reports delivered by the Investor in
accordance with applicable TASE and ISA regulations were true and correct and
did not contain any misleading information as such term is defined in the
Israeli Securities Law, 5728-1968.
 
(h)      Intentionally Left Blank.
 
(i)       SEC Documents; Financial Statements. Except as set forth in the letter
attached hereto as Exhibit B, for the past twelve (12) months, the Investor has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the ISA pursuant to the reporting requirements of applicable
law (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“ISA Documents”).  The Investor has delivered to the Company or their respective
representatives true, correct and complete copies of each of the ISA Documents
not available on MAGNA that have been requested by the Company.  As of their
respective dates, the ISA Documents complied as to form in all material respects
with the requirements of applicable law, and none of the ISA Documents, at the
time they were filed with the ISA, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Except as set forth in
the letter attached hereto as Exhibit F, as of their respective dates, the
financial statements of the Investor included in the ISA Documents complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the ISA with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Investor as of
the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  The Investor has no liabilities or obligations
required to be disclosed in the ISA Documents that are not so disclosed in the
ISA Documents, other than those incurred in the ordinary course of the
Investor’s business.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)       Absence of Changes.  The ordinary shares of the Investor are listed on
the TASE.  No order ceasing, halting or suspending trading in the ordinary
shares or prohibiting the sale of the ordinary shares has been issued to and is
outstanding against the Investor or its directors, officers or promoters, and,
to the best of the Investor’s knowledge, no investigations or proceedings for
such purposes are pending or threatened.  The Investor has not, received notice
(written or oral) from the TASE to the effect that the Investor is not in
compliance with the listing or maintenance requirements of the TASE.  The
Investor is not, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.  The Investor has not taken any action which would be
reasonably expected to result in the delisting or suspension of quotation of the
ordinary shares on or from the TASE and the Investor has complied in all
material respects with the rules and regulations of eligibility on the
TASE.  The Investor has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Investor have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead any creditor or
creditors to do so.  The Investor does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The ISA Documents
set forth as of the dates thereof all outstanding secured and unsecured Investor
Indebtedness of the Investor or any subsidiary, or for which the Investor or any
subsidiary has commitments.  For the purposes of this Agreement, “Investor
Indebtedness” shall mean with respect to the Investor and any subsidiary (a) any
liabilities for borrowed money or amounts owed (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Investor
Indebtedness of others, whether or not the same are or should be reflected in
the Investor’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. Neither the Investor nor any subsidiary is in default with respect to
any Investor Indebtedness.
 
(k)      Patents and Trademarks. The Investor has rights to use all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or material for use in connection
with its business as described in the ISA Documents and which the failure to so
have would have a material adverse effect on the results of operations, assets,
business, prospects, or condition, financial or otherwise, of the Investor
(collectively, the “InvestorIntellectual Property Rights”). The Investor has not
received any notice (written or otherwise) that the Investor Intellectual
Property Rights used by the Investor violate or infringe upon the rights of any
other person or entity. To the knowledge of the Investor, all such Investor
Intellectual Property Rights are enforceable and there is no existing
infringement by another person or entity of any of the Investor Intellectual
Property Rights. The Investor has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its Investor Intellectual
Property Rights.
 
 
13

--------------------------------------------------------------------------------

 
 
(l)       Offering.  The offer, issue, and sale of the Option and the Option
Shares contemplated hereby are exempt from the prospectus requirements of under
the Israeli Securities Law, 5728-1968.  Neither the Investor nor any authorized
agent acting on its behalf will knowingly take any action hereafter that would
cause the loss of such exemptions. The Investor has not offered or sold its
ordinary shares or related derivative securities to more than 35 investors
(excluding qualified institutional investors) during the past 12 months.
 
(m)     No General Solicitation; Placement Agent’s Fees.  Neither the Investor,
nor any of its Affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising in connection
with the offer or sale of the Option or the Option Shares.  The Investor shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any Investor or
its investment advisor) relating to or arising out of the issuance of the Option
and the Option Shares.
 
(n)      Authorization; Enforcement.  The Investor represents and warrants that
it is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable this Agreement and otherwise to carry out its
obligations hereunder.  This Agreement has been duly executed by the Investor,
and when delivered by the Investor in accordance with terms hereof, will
constitute the valid and legally binding obligation of the Investor, enforceable
against it in accordance with its terms.
 
(o)      Investment Intent.  The Investor is acquiring the Oramed Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Oramed Shares or any part thereof,
without prejudice, however, to the Investor's right at all times to sell or
otherwise dispose of all or any part of such Oramed Shares in compliance with
applicable securities laws and this Agreement.  The Investor is acquiring the
Oramed Shares hereunder in the ordinary course of its business. The Investor
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Oramed Shares.
 
(p)      Investor Status.  At the time the Investor was offered the Oramed
Shares, it was, and at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act and a non-"U.S. person" within
the meaning of Rule 902(k) promulgated under the Securities Act (and the
Investor is not purchasing for the account or benefit of a U.S. Person).  At the
time of the offer and sale of the Oramed Shares, the Investor was not located in
the United States.  The Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended.
 
(q)      General Solicitation.  The Investor is not purchasing the Oramed Shares
as a result of any advertisement, article, notice or other communication
regarding the Oramed Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.
 
 
14

--------------------------------------------------------------------------------

 
 
(r)       Access to Information.  The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Oramed Shares and the merits and
risks of investing in the Oramed Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. The Investor understands that a purchase of the Oramed Shares is a
speculative investment involving a high degree of risk.  The Investor is aware
that there is no guarantee that the Investor will realize any gain from this
investment, and that the Investor could lose the total amount of this
investment. The Investor acknowledges that it has received no representations or
warranties from the Company or its employees or agents in making this investment
decision other than as set forth in this Agreement.
 
(s)      Independent Investment Decision.  The Investor has independently
evaluated the merits of its decision to purchase Oramed Shares pursuant to this
Agreement, such decision has been independently made by the Investor and the
Investor confirms that it has only relied on the advice of its own business
and/or legal counsel and not on the advice of any other Investor’s business
and/or legal counsel in making such decision.
 
(t)       Short Sales.  The Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Investor,
executed any Short Sales in the securities of the Company since the date that
the Investor was first contacted regarding an investment in the Company.
 
(u)      Limitations on Transfers. The Investor acknowledges that the Oramed
Shares must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available.  The
Investor is aware of the provisions of Rule 144 promulgated under the Securities
Act which permit limited resale of securities purchased in a private placement
subject to the satisfaction of certain conditions, which may include, among
other things, the existence of a public market for the securities, the
availability of certain current public information about the Company, the resale
occurring not less than six months after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of securities
being sold during any three month period not exceeding specified limitations.
 
(v)      But for the representations actually made in this Agreement, the
Investor represents that it is aware that the Oramed Shares are allocated "AS
IS" without any further representations by the Company and/or its directors
and/or its shareholders.
 
 
15

--------------------------------------------------------------------------------

 
 
(w)     Disclosure.  All disclosure provided to the Company with regard to the
representations and warranties contained in this Section 3.2 regarding the
Investor, its business and the transactions contemplated hereby, furnished in
writing by the Investor is true and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, together with the
disclosure in the ISA Documents, not misleading.
 
(x)      Company Reliance.  The Investor expressly acknowledges and agrees that
the Company is relying upon the Investor’s representations contained in this
Agreement.
 
ARTICLE IV.
MISCELLANEOUS
 
4.1           Certificates; Resales.
 
(a)      The Oramed Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of the Oramed Shares
other than pursuant to an effective registration statement or Rule 144(b)(1) to
the Company or to an Affiliate of an Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Oramed
Shares under the Securities Act.
 
(b)      Certificates evidencing the Oramed Shares will contain the following
legend, until such time as they are not required:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)      Certificates evidencing the Oramed Shares shall not contain any legend
(including the legend set forth in Section 5.1(b) of this Agreement), (i)
following a sale of such securities pursuant to an effective registration
statement, or (ii) following any sale of such Shares pursuant to Rule 144
(assuming the transferor was not an Affiliate of the Company), or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section 5.1(c) except in the case of an Investor
or its permitted transferee becoming an Affiliate.  Certificates for Oramed
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Investor by crediting the account of the Investor’s
prime broker with the Depository Trust Company System.
 
(d)      The Option Shares are subject to a resale restriction pursuant to
applicable Israeli law and regulations.
 
4.2           Indemnification.
 
(a)      The Investor acknowledges that he, she or it understands the meaning
and legal consequences of the representations and warranties that are contained
herein and hereby agrees, severally and not jointly, to indemnify, save and hold
harmless the Company and its directors, officers, employees and counsel, from
and against any and all claims or actions arising out of a breach of any
representation, warranty or acknowledgment of the Investor contained in this
Agreement.  Such indemnification shall be deemed to include not only the
specific liabilities or obligations with respect to which such indemnity is
provided, but also all reasonable costs, expenses, counsel fees and expenses of
settlement relating thereto, whether or not any such liability or obligation
shall have been reduced to judgment.  In addition, the Investor’s
representations, warranties and indemnification contained herein shall survive
the Investor’s purchase of the Oramed Shares hereunder for a period of one year
following the date hereof.
 
(b)      The Company acknowledges it understands the meaning and legal
consequences of the representations and warranties that are contained herein and
hereby agrees to indemnify, save and hold harmless the Investor and its
directors, officers, employees and counsel, from and against any and all claims
or actions arising out of a breach of any representation, warranty or
acknowledgment of the Company contained in this Agreement.  Such indemnification
shall be deemed to include not only the specific liabilities or obligations with
respect to which such indemnity is provided, but also all reasonable costs,
expenses, counsel fees and expenses of settlement relating thereto, whether or
not any such liability or obligation shall have been reduced to judgment.  In
addition, the Company’s representations, warranties and indemnification
contained herein shall survive the purchase of the Oramed Shares hereunder for a
period of one year following the date hereof.
 
 
17

--------------------------------------------------------------------------------

 
 
4.3           Abstention from Trading. From the date hereof until the Closing
Date, (i) the Investor will not engage in any financial market transactions
(whether long, short or other hedging transactions) with respect to the
Company’s Common Stock or with respect to the Investor's ordinary shares, and
(ii) the Company will not, and the Company shall cause its directors and
officers and each of its and their respective Affiliates to not, engage in any
financial market transactions (whether long, short or other hedging
transactions) with respect to the Company’s Common Stock or with respect to the
Investor's ordinary shares.
 
4.4           Entire Agreement; Amendment.  The parties have not made any
representations or warranties with respect to the subject matter hereof not set
forth herein.  This Agreement, together with the Option and any other
instruments executed simultaneously herewith, constitute the entire agreement
between the parties with respect to the subject matter hereof.  All
understandings and agreements heretofore between the parties with respect to the
subject matter hereof are merged in this Agreement and any such instruments,
which alone fully and completely expresses their agreement.  This Agreement may
not be changed, modified, extended, terminated or discharged orally, but only by
an agreement in writing, which is signed by all of the parties to this
Agreement.
 
4.5           Notices.  Any notice required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective on (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Agreement
prior to 5:30 p.m. (in the time zone of the recipient of such notice) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth in this Agreement on a day that is not a Trading Day or later than 5:30
p.m. (in the time zone of the recipient of such notice) on any Trading Day,
(iii) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, including Express Mail, for
United States deliveries or (iii) five (5) Trading Days after deposit in the
United States mail by registered or certified mail for United States
deliveries.  All notices not delivered personally or by facsimile will be sent
with postage and other charges prepaid and properly addressed to the party to be
notified at the address set forth below such party’s signature of this Agreement
or at such other address as such party may designate by ten (10) days advance
written notice to the other parties hereto. The address for such notices and
communications shall be as follows:
 
 
18

--------------------------------------------------------------------------------

 
 
 
If to the Company:
Oramed Pharmaceuticals Inc.



 
Hi-Tech Park 2/5

 
Givat-Ram

 
PO Box 39098

 
Jerusalem 91390 Israel

 
Attn: Nadav Kidron

 
Facsimile:  +972-2-566-0004



With a copy to:
Goldfarb Seligman & Co., Law Offices
Electra Tower, 98 Yigal Alon Street
Tel Aviv 67891, Israel
Attn:  Adam M. Klein, Adv.
Facsimile:  +972-3-608-9855
 
 
If to an Investor:
To the address set forth under the Investor's name

 
on the signature pages hereof.

 
4.6           Delays or Omissions.  Except as otherwise specifically provided
for hereunder, no party shall be deemed to have waived any of his or her or its
rights hereunder or under any other agreement, instrument or document signed by
any of them with respect to the subject matter hereof unless such waiver is in
writing and signed by the party waiving said right.  Except as otherwise
specifically provided for hereunder, no delay or omission by any party in
exercising any right with respect to the subject matter hereof shall operate as
a waiver of such right or of any such other right.  A waiver on any one occasion
with respect to the subject matter hereof shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.  All rights and remedies
with respect to the subject matter hereof, whether evidenced hereby or by any
other agreement, instrument or document, will be cumulative, and may be
exercised separately or concurrently.
 
4.7           Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement, and the balance of this Agreement shall be interpreted as if
such provision was so excluded and shall be enforceable in accordance with its
terms.
 
4.8           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
4.9           Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.  Signatures transmitted by
facsimile or scanned and transmitted by electronic mail shall be considered
valid and binding signatures.
 
 
19

--------------------------------------------------------------------------------

 
 
4.10         Survival of Warranties.  The representations, warranties, covenants
and agreements of the Company and the Investor contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
shall in no way be affected by any investigation made by an Investor or the
Company.
 
4.11         Further Action.  The parties agree to execute any and all such
other and further instruments and documents, and to take any and all such
further actions reasonably required to effectuate this Agreement and the intent
and purposes hereof.
 
4.12         Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
4.13         Publicity.  Each of the parties hereto shall coordinate with each
other all publicity relating to the transactions contemplated by this Agreement,
and shall not issue any press release, immediate report or other filing with the
ISA relating to this Agreement or the transactions contemplated by this
Agreement without first obtaining the prior consent of the other or its
representative, except that neither party shall be precluded from making such
filings or giving such notices as may be required by law or the rules of any
stock exchange. Each of the parties hereto shall cooperate and shall use their
reasonable efforts to agree on the form and substance of the report to be filed
by the Investor with the ISA relating to the transactions contemplated by this
Agreement.
 
4.14         TASE Listing.  For so long the Option is outstanding or the Company
holds any of the D.N.A Ordinary Shares, the Investor shall use its best efforts
to maintain its listing on the TASE and shall comply with all reporting
requirements under applicable law.
 
4.15         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
4.16         Governing Law; Venue and Waiver of Jury Trial.  This Agreement is
to be construed in accordance with and governed  by the  internal  laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction to the rights and duties
of the  parties.  The Company and the Investor agree that any suit, action, or
proceeding arising out of or relating to this Agreement shall be brought to any
court of competent jurisdiction sitting in Wilmington, Delaware and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more
provisions of this Section 4.14 shall for any reason be held invalid or
unenforceable, it is the specific  intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
 
 
20

--------------------------------------------------------------------------------

 
 
4.17         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
or the Investor, as applicable, shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company or the Investor, as applicable,
of such loss, theft or destruction and customary and reasonable indemnity, if
requested.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.  If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company or the Investor, as applicable, may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
[SIGNATURE PAGES FOLLOW]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS SECURITIES PURCHASE
AGREEMENT TO BE DULY EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF
THE DATE FIRST INDICATED ABOVE.
 

 
ORAMED PHARMACEUTICALS INC.
 
   
By:
 
   
Name:
Nadav Kidron
   
Title:
Chief Executive Officer
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Investor: D.N.A Biomedical Solutions Ltd.


Signature of Authorized Signatory of Investor: /s/ Zeev Bronfeld      /s/ Meni
Mor
 
Name of Authorized Signatory: Zeev Bronfeld and Meni Mor


Title of Authorized Signatory: Director and Director


Email Address of Investor:____________________________


Social Security or Taxpayer Identification Number
_______________________________


Address for Notice of Investor:


Shimon Hatarasi 43, Tel Aviv 62492, Israel
Facsimile:  [_______________]


Address for Delivery of Securities for Investor (if not same as above):


____________________________________________
____________________________________________
____________________________________________
____________________________________________


 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
Investor
 
Number of Shares
 
D.N.A Biomedical Solutions Ltd.
    2,390,057  



24


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------